People v Taylor (2017 NY Slip Op 07220)





People v Taylor


2017 NY Slip Op 07220


Decided on October 17, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2017

Tom, J.P., Richter, Andrias, Gesmer, Singh, JJ.


4696 1754/14

[*1]The People of the State of New York Respondent,
vJeffrey Taylor, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Shane Tela of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rebecca Hausner of counsel), for respondent.

Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about December 4, 2014, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Regardless of whether the court properly assessed points for sexual contact under clothing, the record supports the court's alternative finding that an upward departure was warranted. Even without the points disputed on appeal, the point score of 105 is nearly enough for a level three adjudication, and the risk assessment instrument did not adequately account for defendant's criminal history, significant risk of recidivism as demonstrated by his pattern of similar behavior, and prior level two adjudication (see People v Hatcher, 132 AD3d 407 [1st Dept 2015], lv denied 26 NY3d 915 [2016]; People v Grassi, 123 AD3d 602 [1st Dept 2014], lv denied 25 NY3d 902 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2017
CLERK